Case 0:20-cv-60885-RKA Document 63-1 Entered on FLSD Docket 03/05/2021 Page 1 of 8




                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 2b89a0ca43abf0d83260033562d1a8eeabcb2bed03b33afcdd6a57f710e91a57576de026eb5804380e7200f61b28bf5f1b4509128587a607ba122ff71bccc26a
Case 0:20-cv-60885-RKA Document 63-1 Entered on FLSD Docket 03/05/2021 Page 2 of 8




                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 2b89a0ca43abf0d83260033562d1a8eeabcb2bed03b33afcdd6a57f710e91a57576de026eb5804380e7200f61b28bf5f1b4509128587a607ba122ff71bccc26a
Case 0:20-cv-60885-RKA Document 63-1 Entered on FLSD Docket 03/05/2021 Page 3 of 8




                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 2b89a0ca43abf0d83260033562d1a8eeabcb2bed03b33afcdd6a57f710e91a57576de026eb5804380e7200f61b28bf5f1b4509128587a607ba122ff71bccc26a
Case 0:20-cv-60885-RKA Document 63-1 Entered on FLSD Docket 03/05/2021 Page 4 of 8




                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 2b89a0ca43abf0d83260033562d1a8eeabcb2bed03b33afcdd6a57f710e91a57576de026eb5804380e7200f61b28bf5f1b4509128587a607ba122ff71bccc26a
Case 0:20-cv-60885-RKA Document 63-1 Entered on FLSD Docket 03/05/2021 Page 5 of 8




                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 2b89a0ca43abf0d83260033562d1a8eeabcb2bed03b33afcdd6a57f710e91a57576de026eb5804380e7200f61b28bf5f1b4509128587a607ba122ff71bccc26a
Case 0:20-cv-60885-RKA Document 63-1 Entered on FLSD Docket 03/05/2021 Page 6 of 8




                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 2b89a0ca43abf0d83260033562d1a8eeabcb2bed03b33afcdd6a57f710e91a57576de026eb5804380e7200f61b28bf5f1b4509128587a607ba122ff71bccc26a
Case 0:20-cv-60885-RKA Document 63-1 Entered on FLSD Docket 03/05/2021 Page 7 of 8




                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 2b89a0ca43abf0d83260033562d1a8eeabcb2bed03b33afcdd6a57f710e91a57576de026eb5804380e7200f61b28bf5f1b4509128587a607ba122ff71bccc26a
Case 0:20-cv-60885-RKA Document 63-1 Entered on FLSD Docket 03/05/2021 Page 8 of 8




              2021-03-03




                                                                                                                             Chris Patterson




                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 2b89a0ca43abf0d83260033562d1a8eeabcb2bed03b33afcdd6a57f710e91a57576de026eb5804380e7200f61b28bf5f1b4509128587a607ba122ff71bccc26a
